Title: [Diary entry: 29 July 1785]
From: Washington, George
To: 

Friday 29th. Thermometer at 78 in the Morng.—80 at Noon and 78 at Night. A Squall of Wind and a little fine Rain came on about 6 oclock in the Morning; both of which were soon over: but the former continued pretty fresh from No. West until the Evening, when it became Calm. Cut the Weeds, wild grass &ca. which had intermixed with the Clover that I sowed at the home house and at Muddy hole—this being the second time I cut that at home the cutting being about a week before Harvest. Rid to my Plantations in the Neck Muddy hole, Dogue Run & Ferry—at all of which they had got their Wheat in except at the Neck Plantn.